DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This is a final office action in response to the Applicant's arguments and remarks filed on 08/29/2022.

Status of Rejections
The rejection(s) under 35 USC 112(b) are withdrawn in view of the Applicant’s amendment.
All previous rejections are withdrawn in view of the Applicant’s amendments. 
New grounds of rejection are necessitated by the Applicant’s amendment. 

Claims 1-9 are pending and under consideration for this Office Action. 

Claim Objections
Claim 1 is objected to for issues of formality. Appropriate correction is required.

Claim 1: The word “dielectric” is misspelled as “dialectric” in multiple parts of the claim. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1: It is unclear what structure is required for the reactor that would make it configured to form PDMS deposits onto an “inner wall”. Would any wall material work or does it require a specific type? 

Any claim(s) dependent on the above claim(s) is/are rejected for its/their dependence. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, and 7 are rejected under 35 USC 102(a)(1) as being anticipated by Lovascio (PhD Thesis, University Pierre et Marie Curie 2010, “Cold Plasma deposition of organosilicon films with different monomers in a dielectric-barrier discharge’). Evidentiary support provided for claim 1 by Morent et al. (Plasma Process. Polym. 2009, 6, S537-S542).

Claim 1: Lovascio discloses a dielectric barrier discharge (DBD) system (a DBD reactor schematically shown in Fig. 4.1.1, see e.g. page 50, paragraph 1 and Fig. 4.1.1 of Lovascio) to remove organosilicon from a carrier stream (The film is formed by removing siloxane from the carrier gas, see e.g. page 109, paragraph 1 of Lovascio, which means to remove the HMDSO as an organosilicon from Ar/O2 as a carrier stream), comprising:
a carrier gas containing at least one siloxane (the DBD reactor was fed with mixture of Ar, O2 ,and vapors of an organosilicon liquid precursor, see e.g. page 51 paragraph 7 of Lovascio); 
a dielectric barrier discharge reactor (a DBD reactor schematically shown in Fig. 4.1.1, see e.g. page 50, paragraph 1 and Fig. 4.1.1 of Lovascio);
a plasma stream (Plasma processes were carried out in the DBD reactor with two parallel plane electrodes, see e.g. page 50, paragraph 1 and Fig. 4.1.1 of Lovascio; and discharges were fed with mixtures of Ar, O2 and vapors of an organosilicon liquid precursor, see e.g. page 51 paragraph 7 of Lovascio; the Ar/O2 is the plasma stream);
a cold trap (as shown on page 50 and Fig. 4.1.1 of Lovascio); and
wherein the system operates at atmospheric pressure (Cold plasma, see e.g. Title of Lovascio; Cold plasma is obtained at low and atmospheric pressure, see e.g. page 13, paragraph 2 of Lovascio),
and the dielectric barrier discharge reactor is configured with at least one inner wall of the dielectric barrier discharge reactor (see e.g. page 56, paragraph 5 of Lovascio) configured to form siloxane deposits from the carrier gas directly onto the at least one inner wall of the dielectric barrier discharge reactor (see e.g. page 34, paragraph 1 and page 56, paragraph 5 of Lovaschio).

The limitation “configured to polydimethylsiloxane (PDMS) deposits from the carrier gas directly onto…” is an intended use of the dielectric barrier discharge (DBD) system of claim 1. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.ll]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 1836 USPQ 458,459 (CCPA 1963). The DBD reactor of Lovascio has all the features, including the carrier gas containing one siloxane (HMDSO), a plasma stream and a cold trap. Furthermore, Lovascio discloses the deposited organosilicon thin films are resulted from plasma-polymerized (see e.g. page 34, paragraph 1 of Lovascio). The FT-IR spectra of plasma-polymerized coatings (see e.g. page 70, Fig. 5.2.4 of Lovascio) reveals that a shoulder peak typical absorption of methyl polysiloxanes as shown in Fig. 5.2.4b (see e.g. page 71 paragraph 3 and page 72 paragraph 1 of Lovascio). In addition, Morent discloses that an atmospheric pressure DBD system fed with argon and HMDSO is employed for deposition of thin PDMS films (see e.g. Abstract of Morent for evidentiary support). Thus, the apparatus of Lovascio using HMDSO would be configured to form PDMS deposits from the carrier gas directly onto the at least one inner wall. 

Claim 3: Lovascio discloses that the one siloxane comprises a methyl siloxane (HMDSO, see e.g. page 109,  paragraph 1 of Lovascio). 

Claim 7: Lovascio discloses that the system maintains ambient temperature (the DBD reactor of Lovascio applies cold plasma, see e.g. Title of Lovascio; cold plasma is also called non-thermal plasma that the overall system remains close to room temperature, see e.g. page 3, paragraph 1 of Lovascio).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 4 is rejected under 35 USC 103 as being un-patentable over Lovascio in view of Boscher et al (“Influence of cyclic organosilicon precursors on the corrosion of aluminium coated sheet by atmospheric pressure dielectric barrier discharge”, Surface & Coatings Technology, 205, 2011, pages 5350-5357). 

Claim 4: Lovascio does not explicitly teach that the methyl siloxane comprises octamethylcyclotetrasiloxane. Lovascio teaches using HMDSO (see e.g. Fig 4.2.3 of Lovascio).

Boscher teaches that the siloxane precursor material affects the properties of the resulting polydimethylsiloxane (see e.g. page 5350 of Boscher). Octamethylcyclotetrasiloxane has a balance of growth rate and film properties (see e.g. page 5350, col 2 of Boscher) compared to HMDSO (see e.g. page 5357, paragraph Conclusion of Boscher). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Lovascio by substituting the precursor material with the octamethylcyclotetrasiloxane taught in Boscher because the octamethylcyclotetrasiloxane generates a polydimethylsiloxane with a better growth rate than HMDSO. KSR rationale B states it is obvious to substitute “one known element for another to obtain predictable results”. 

Claims 5, 6, and 8 are rejected under 35 USC 103 as being un-patentable over Lovascio in view of Hayashi (US2007/0157884A1).

Claim 5: Lovascio discloses using an inert carrier gas (argon, see e.g. page 51 paragraph 7 of Lovascio) but does not explicitly teach that the carrier gas comprises helium.

Hayashi teaches an apparatus for depositing organosiloxane copolymer film using plasma excitation (see e.g. Title and Abstract of Hayashi) wherein the siloxane is delivered using an inert gas carrier, such as helium gas and argon gas (see e.g. [0056] of Hayashi). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lovascio by substituting the argon gas with helium because Hayashi teaches both gases are suitable for carrying siloxane for reactors and KSR rationale B states it is obvious to do a simple substitution of one known element for another to obtain predictable results. Furthermore, MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”. 

Claim 6: Lovascio discloses using an inert carrier gas feed (argon, see e.g. page 51 paragraph 7 of Lovascio) but does not explicitly teach using a helium feed.

Hayashi teaches an apparatus for depositing organosiloxane copolymer film using plasma excitation (see e.g. Title and Abstract of Hayashi) wherein the siloxane is delivered using an inert gas carrier, such as helium gas and argon gas (see e.g. [0056] of Hayashi).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Lovascio by substituting the argon gas with helium because Hayashi teaches both gases are suitable for carrying siloxane for reactors and KSR rationale B states it is obvious to do a simple substitution of one known element for another to obtain predictable results. Furthermore, MPEP § 2144.07 states “The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)”.
30. Claim 8 is rejected under 35 USC 103 as being un-patentable over Lovascio (PhD Thesis, University Pierre et Marie Curie 2010, “Cold Plasma deposition of organosilicon films with different monomers in a dielectric-barrier discharge).

Claim 8: The limitation claiming “a carrier gas flow rate of 400 to 500 sccm” is an intended use/function for the system. MPEP § 2114 II states ‘"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)’. 

Lovascio discloses a constant carrier gas flow (see e.g. page 56, paragraph 1 of Lovascio) controlled by mass flow controllers and valves (see e.g. page 51, paragraph starting with “Discharges” and Fig 4.1.1 of Lovascio). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of tiling that the system of Lovascio would be capable of having a carrier gas flow rate of 400 to 500 sccm.

Furthermore, Lovacsio also discloses that the flow rate determines “the level of monomer fragmentation and the final deposition rate as they affect the species mean free path and their residence time in the reaction chamber” (see e.g. page 37, paragraph starting with “Deposition rate” of Lovascio). Lovascio selects a flow rate of 4000 sccm (see e.g. page 56, paragraph 1 of Lovascio). Hayashi teaches an apparatus for depositing organosiloxane copolymer film using plasma excitation (see e.g. Title and Abstract of Hayashi) wherein the siloxane is delivered using an inert gas carrier, such as helium gas and argon gas (see e.g. [0056] of Hayashi) as a rate of 300-500 sccm (see e.g. [0100] of Hayashi). Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to modify the system of Lovascio by optimizing the carrier flow rate between 300 and 4000 sccm through routine experimentation to get the desired level of monomer fragmentation and the final deposition rate.

Claims 1, 2 and 9 are rejected under 35 USC 103 as being un-patentable over Kim et al. (KR20120033548A) in view of Lovascio. Evidentiary support provided for claim 1 by Morent et al. (Plasma Process. Polym. 2009, 6, S537- S542).

Claim 1: Kim discloses a plasma system (a plasma reactor 30, see e.g. Abstract of Kim) to remove organosilicon contaminants from a carrier stream (a plasma reactor 30 removing hydrogen sulfide and siloxane in biogas, see e.g. Abstract of Kim; siloxane is one kind of organosilicon), comprising:
a carrier gas containing at least one siloxane (a plasma reactor 30 removing hydrogen sulfide and siloxane in biogas, see e.g. Abstract of Kim; biogas is read as a carrier gas);
a plasma stream (biogas contains about 35% CO2, about 60% CHa, nitrogen and oxygen see e.g. p3 para0003 of Kim; the biogas is read as the plasma stream);

Kim does not explicitly teach the following:
that the plasma reactor is a dielectric barrier discharge reactor;
a cold trap; and
wherein the system operates at atmospheric pressure and polydimethylsiloxane (PDMS) deposits from the carrier gas.

Lovascio discloses a plasma reactor (see e.g. page 50, paragraph 1 and Fig. 4.1.1 of Lovascio) for removing siloxane from a gas stream (see e.g. page 51, paragraph 7 of Lovascio). The plasma reactor is a dielectric barrier discharge (DBD) reactor, which can operate at low frequency alternating currents and works at atmospheric
pressure, at strongly non-equilibrium conditions, and at reasonably high power levels,
with the use of simple design and relatively simple power supplies (see e.g. page 15 of Lovascio). 

The DBD reactor of Lovascio comprises the following features:
a carrier gas containing at least one siloxane (the DBD reactor was fed with mixture of Ar, O2 ,and vapors of an organosilicon liquid precursor, see e.g. page 51 paragraph 7 of Lovascio); 
a dielectric barrier discharge reactor (a DBD reactor schematically shown in Fig. 4.1.1, see e.g. page 50, paragraph 1 and Fig. 4.1.1 of Lovascio);
a plasma stream (Plasma processes were carried out in the DBD reactor with two parallel plane electrodes, see e.g. page 50, paragraph 1 and Fig. 4.1.1 of Lovascio; and discharges were fed with mixtures of Ar, O2 and vapors of an organosilicon liquid precursor, see e.g. page 51 paragraph 7 of Lovascio; the Ar/O2 is the plasma stream);
a cold trap for capturing recombination reaction products (see e.g. page 50, Fig. 4.1.1, and page 97, paragraph starting with “In agreement”  of Lovascio); and
wherein the system operates at atmospheric pressure (Cold plasma, see e.g. Title of Lovascio; Cold plasma is obtained at low and atmospheric pressure, see e.g. page 13, paragraph 2 of Lovascio),
and the dielectric barrier discharge reactor is configured with at least one inner wall of the dielectric barrier discharge reactor (see e.g. page 56, paragraph 5 of Lovascio) configured to form siloxane deposits from the carrier gas directly onto the at least one inner wall of the dielectric barrier discharge reactor (see e.g. page 34, paragraph 1 and page 56, paragraph 5 of Lovaschio).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the plasma system of Kim with the DBD discharge system of Lovascio because the DBD system of Lovascio can operate at low frequency alternating currents and works at atmospheric
pressure, at strongly non-equilibrium conditions, and at reasonably high power levels,
with the use of simple design and relatively simple power supplies. Additionally the cold trap allows further products to be captured. 

The limitation “configured to polydimethylsiloxane (PDMS) deposits from the carrier gas directly onto…” is an intended use of the dielectric barrier discharge (DBD) system of claim 1. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.ll]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 1836 USPQ 458,459 (CCPA 1963). The DBD reactor of Lovascio has all the features, including the carrier gas containing one siloxane (HMDSO), a plasma stream and a cold trap. Furthermore, Lovascio discloses the deposited organosilicon thin films are resulted from plasma-polymerized (see e.g. page 34, paragraph 1 of Lovascio). The FT-IR spectra of plasma-polymerized coatings (see e.g. page 70, Fig. 5.2.4 of Lovascio) reveals that a shoulder peak typical absorption of methyl polysiloxanes as shown in Fig. 5.2.4b (see e.g. page 71 paragraph 3 and page 72 paragraph 1 of Lovascio). In addition, Morent discloses that an atmospheric pressure DBD system fed with argon and HMDSO is employed for deposition of thin PDMS films (see e.g. Abstract of Morent for evidentiary support). Thus, the apparatus of Lovascio using HMDSO would be configured to form PDMS deposits from the carrier gas directly onto the at least one inner wall. 

Claim 2: Kim in view of Lovascio discloses carbon dioxide mixed with the plasma stream (biogas contains about 35% CO2, see e.g. page 3, paragraph 3 of Kim).

Claim 9: Kim in view of Lovascio that the system produces solid phase deposits PDMS (Morent discloses that an atmospheric pressure DBD system fed with argon and HMDSO is applied for deposition of thin PDMS films, see e.g. Abstract of Morent for evidentiary support) as well as gaseous hydrocarbons fragments (HOO- radicals, see e.g. [0018] of Kim). 

Response to Arguments
Applicant's arguments filed on 08/29/2022 have been fully considered but they are not persuasive.

On page(s) 5-6, the Applicant argues one would not modify Lovascio to replace the PET films with the inner wall of a dielectric barrier discharge reactor. This is not considered persuasive. The Applicant is arguing about limitations not fully claimed in claim 1. The claim requires “the dielectric barrier discharge reactor is configured with at least one inner wall of the dielectric barrier discharge reactor configured to form polydimethylsiloxane (PDMS) deposits from the carrier gas directly onto the at least one inner wall of the dielectric barrier discharge reactor.” There are no further limitations about what the wall is made of or where it is. As explained in the rejection above, Lovascio discloses the deposit is formed on a surface (substrate) of an inner wall (grounded electrode, see e.g. page 34, paragraph 1 and page 56, paragraph 5 of Lovaschio).

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795